The opinion of the Court was delivered by
Willard, A. J.
The only grounds of recovery presented by the plaintiffs’ proofs are the facts that they are hotel keepers, and, as such, entertained at their hotel a person who was, at the time, an agent of the defendants for the sale of goods, and, as such, entrusted with goods and other property of the defendants. It was in proof, on the part of the plaintiffs, that no express contract was made, but plaintiffs contend that a contract, binding the defendants as principals, resulted as an inference from the facts. The defendant moved for a non-suit, which was denied. They now renew this motion.
If the non-suit was improperly refused, and the nature of the plaintiffs’ demand was such that no recovery could be lawfully had, this Court 'will grant the motion, and dismiss the plaintiffs’ complaint. If, however, it was merely a ease of insufficiency of proofs adduced at the trial to support a cause of action in itself of a proper legal nature, this Court will not dismiss the complaint upon appeal, but order a new trial, to afford the plaintiffs an opportunity to make better proofs.
*467A contract, binding the principal, cannot be presumed, from the mere fact that an agent has obtained lodging at a hotel, while prosecuting the business of his principal, and while having in charge property belonging to such principal. The authority that the law presumes from the fact of an agency is measured by the direct objects contemplated by such agency, on the principle that one having power to perform an act, and imposing its performance on another as a duty, or conferring it as a right, must be deemed, where requisite, to have communicated power so to act commensurate with the duty or rights imposed or conferred.
Supplies afforded for the personal use of an agent are not among the objects presumed to be included in the agency, but if related to it at all, are merely collateral to it. It follows that authority to procure such supplies, on the credit of the principal, is not to be presumed, nor will the law presume a contract in such a case, from the mere fact of furnishing such supplies.
Two things are necessary to enable an agent to bind his principal: first, he must have authority for that purpose; second, he must duly exercise it. Receiving entertainment at a hotel, by an agent, is not, standing by itself, an exercise of such power, even if he had it.
The fact that plaintiffs’ demand includes, as a separate item, the keeping of a horse, belonging to defendant, in the custody of the agent, does not change this conclusion.
This act must be referred to the principal contract, which, as we have seen, must be presumed to have been personal with the agent.
It will not be necessary to advert to the defendant’s proofs, showing that the agent had no authority to bind his principals for such a purpose, as that fact was presumable, as matter of law, from the plaintiffs’ proofs.
The complaint should be dismissed.
Moses, C. J., and Wright, A. J., concurred.